 
Exhibit 10.02
CONSULTING AGREEMENT AMENDMENT


     THIS CONSULTING AGREEMENT AMENDMENT (the "Amendment") is made as of this
1st day of May, 2009 between MedClean Technologies, Inc. (formerly Aduromed
Corporation, the “Company“) and E4 LLC, a Florida based company (the
"Consultant").


WITNESSETH THAT:


     WHEREAS, the Consultant and the Company have entered into that certain
Consulting Agreement, dated August 4, 2008 (the “Agreement”); and


     WHEREAS, the Company and the Consultant now wish to make certain
modifications to such Agreement;


     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the Company and the Employee hereby agree as follows:


1.   Section 3.


     Section 3   of the Agreement is hereby amended to read, in its’ entirety,
as follows:


“3. COMPENSATION and PAYMENT TERMS


Compensation for services provided by the Consultant will be as follows:



 
·
For the period from May 1, 2009 through December 31, 2009, $48,000, payable
monthly in the months of September, October, November and December 2009; and
$72,000.00 per quarter thereafter, payable quarterly in advance commencing on
January 1, 2010. Said payment is to be wired per instructions to be provided.
       
·
Consultant is eligible for incentive compensation to be determined by the
board  of directors.




 
·
All Out-of-pocket costs will be invoiced at the end of each month and
payment  for said invoices will be net 15 days.



If, during the term of this Agreement, Consultant should fail to perform his
duties hereunder on account of (i) physical or mental illness or other
incapacity which Customer shall in good faith determine renders Consultant
incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than six (6) consecutive months
("Disability"), or (ii) death of the Consultant, Customer shall have the right,
on written notice delivered to Consultant to terminate this Agreement. During
the period that Consultant shall have been incapacitated due to Disability or
upon his death, Consultant shall continue to receive his full compensation
provided for in this Section 3 until the date of termination specified in such
written notice (“Date of Termination”). On the Date of Termination Customer
shall pay to Consultant or his estate in a lump sum an amount equal to all
remaining unpaid compensation payable under this Section 3 for the full period
through the Date of Termination. In addition, Customer shall pay to Consultant
compensation payable under this Section 3 for a full one (1) year period
commencing on the Date of Termination, such compensation to be paid in
accordance with the payment schedule set forth above during the course of such
additional one year period. In addition, on such termination, all of
Consultant's unvested options, warrants and rights relating to capital stock of
Customer shall immediately vest and become exercisable. The term of any such
options, warrants and rights shall be extended to the fifth anniversary of the
Date of Termination.”
 
 
 

--------------------------------------------------------------------------------

 


2. Section 9.3


Section 9.3   of the Agreement is hereby amended to read, in its’ entirety, as
follows:


“9.3 Either Party shall have the right to terminate this Agreement in the event
of a breach of a material provision of this Agreement by the other Party, upon
one day written notification and a thirty (30) day “Cure Period”.


In the event (i) of a material breach by “Customer” that is not remedied within
the thirty (30) day “Cure Period” or (ii) the Company files a petition in
bankruptcy, becomes insolvent or otherwise publicly admits its inability to pay
its debts as they become due, then “Customer” agrees to pay the “Consultant”
within fifteen days all fees including stock that are payable for the entire
agreement per paragraph 3. In addition, “Consultant” shall be provided the full
amount of the shares due per the agreement and vesting of all remaining unvested
options will be accelerated and said vested options may be sold by the
“Consultant” at the value contemplated as part of the change of control and, or
sales transaction should such transaction occur.


In the event of a material breach by “Consultant” that is not remedied within
the thirty (30) day “Cure Period” then “Customer” agrees to pay the “Consultant”
within fifteen days all fees that are payable per paragraph 3 through the end of
the “Cure Period”. The “Consultant” shall retain the stock earned and options
vested to the end of the “Cure period”.”


3.   Options. The Company hereby agrees to issue to Consultant as of the date
hereof a five year option for the purchase of 100,000,000 shares of the
Company’s Common Stock at an exercise price of $0.004 per share, which option
shall be immediately vested.


4. Option Repricing. The Company will cause all options and warrants previously
issued to Consultant in connection with Consultant’s services to the Company to
be repriced effective May 1, 2009 with a new exercise price of $0.004 per share.
 
 
 

--------------------------------------------------------------------------------

 


5. Agreement to Remain in Effect.


Except as amended and modified herein, the Agreement shall remain in full force
and effect.




IN WITNESS WHEREOF, the parties have executed and delivered this Consultant
Agreement Amendment as of the day and year set forth above.
 

  MEDCLEAN TECHNOLOGIES, INC. a Delaware corporation            
 
 
By:
/s/ Scott Grisanti         Name: Scott Grisanti         Title:   President and
CEO               E4 LLC                
By:
/s/ Joseph Esposito         Name:   Joseph Esposito  

 
 
 

--------------------------------------------------------------------------------

 